PER CURIAM.
Imran Shkukanee, a native of Israel and citizen of Palestine, petitions for review of *186an order of the Board of Immigration Appeals (BIA), which upheld an immigration judge’s denial of asylum and withholding of removal. After careful review, we find no basis for reversal. In particular, we conclude that the BIA’s adverse credibility finding is supported by substantial evidence on the administrative record as a whole. See Ali v. Holder, 686 F.3d 534, 538-39 (8th Cir.2012) (where BIA essentially adopts IJ’s decision but adds its own reasoning, this court reviews both decisions together and will affirm if substantial evidence on record as whole supports agency decision; when asylum and withholding-of-removal claims are based on same factual allegations and evidence, denial of asylum dictates same outcome on withholding-of-removal claim; in particular, adverse credibility finding can be fatal to both). Accordingly, we deny the petition for review. See 8th Cir. R. 47B.